DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-12, 22, 26-28 of copending Application No. 16/664338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is taught by pending claims 1 and 8. Instant claim 4 is taught by pending claim 12. Instant claim 5 is taught by pending claim 9. Instant claim 6 is taught by pending claims 1 and 10. Instant claim 7 is taught by pending claim 11. Instant claim 8 is taught by pending claim 22. Instant claim 9 is taught by pending claim 26. Instant claim 10 is taught by pending claim 27. Instant claim 11 is taught by pending claim 28. Instant claim 12 is taught by pending claim 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-12, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOWEN et al. (US 2016/0157524).
Bowen teaches an aerosol delivery device comprising a power source (230), a housing (200) structured to retain an aerosol precursor composition that is a solid or semi-solid (para. 0046), a heating element (360), processing circuitry (para. 0083-0085) configured to control the voltage from the power source to the heating element to power the heating element (para. 0128, 0155); and an infrared temperature sensor (para. 0160) coupled to the processing circuitry, and configured to measure infrared energy emitted by one or both of the heating element and the aerosol precursor composition, wherein the infrared energy emitted by one or both of the heating element and the aerosol precursor composition is variable and proportional to a temperature of respectively the one or both of the heating element and the aerosol precursor composition, and wherein the processing circuitry or the infrared temperature sensor is configured to determine the temperature of the heating element or the aerosol precursor composition from the infrared energy measured by the infrared temperature sensor, and the processing circuitry is configured to adjust the voltage from the power source to the heating element when the temperature deviates from a predetermined target (para. 0155-0156, 0181).  
Regarding claim 2, Bowen teaches the housing is structured to retain the aerosol precursor composition that is a solid substrate comprising aerosol precursor composition (para. 0046), and the heating element is powerable to volatize the aerosol precursor composition (para. 0014).  
Regarding claim 3, Bowen teaches the housing is structured to retain an aerosol source member that is disposable and rod-shaped, and that includes the aerosol precursor composition (para. 0158).
Regarding claim 4, Bowen taches the infrared temperature sensor is configured to measure infrared energy emitted from an exterior surface of the aerosol source member, and thereby the aerosol precursor composition (para. 0013, 0019, 0160).  
Regarding claim 5, Bowen teaches the processing circuitry configured to adjust the voltage from the power source to the heating element includes the processing circuitry configured to increase or decrease the voltage from the power source to the heating element when the temperature is respectively below or above the predetermined target (para. 0155-0157).  
Regarding claim 8, Bowen teaches the infrared temperature sensor is further configured to convert the infrared energy to a corresponding electrical signal, and the processing circuitry is configured to input the corresponding electrical signal to a function that maps the corresponding electrical signal to the temperature of the heating element or the aerosol precursor composition, the processing circuitry thereby configured to determine the temperature of the heating element or the aerosol precursor composition (para. 0019).
Regarding claim 11, Bowen teaches a sensor configured to measure pressure caused by airflow through at least a portion of the housing, and convert the pressure to a corresponding signal, wherein the processing circuitry is further configured to receive the corresponding signal, and initiate a heating time period in response thereto, the processing circuitry configured to control the voltage from the power source to the heating element to power the heating element during the heating time period (para. 0090, 0162).  
Regarding claim 12, Bowen teaches a sensor configured to measure pressure caused by airflow through at least a portion of the housing, wherein the target is variable according to the pressure so measured (para. 0090, 0162).  
Regarding claim 21, Bowen teaches the processing circuitry is further configured to execute a lockout of the heating element when the when the temperature is greater than a threshold temperature (para. 0048).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0157524) in view of SUR et al. (US 2019/0274354).
 Bowen teaches an aerosol delivery device. Bowen teaches a switch coupled to and between the power source and the heating element (para. 0155). Bowen is silent to using a pulse-width modulation.
Sur teaches an aerosol delivery device. Sur teaches a switch coupled to and between the power source and the heating element wherein the processing configured to control the voltage includes the processing circuitry configured to output a pulse-width modulation (PWM) signal to cause the switch to switchably connect and disconnect the voltage to the heating element to power the heating element, and wherein the processing circuitry configured to adjust the voltage includes the processing circuitry configured to adjust a duty cycle of the PWM signal when the temperature deviates from the predetermined target (para. 0079).
It would have been obvious to one of ordinary skill in the art to use the PWM of Sur in the aerosol delivery device of Bowen because Sur teaches that this regulates the voltage (para. 0079).
Regarding claim 7, Sur teaches the processing circuitry configured to adjust the duty cycle of the PWM signal includes the processing circuitry configured to increase or decrease the duty cycle when the temperature is respectively below or above the predetermined target (para. 0079).  
Regarding claim 14, Sur teaches  a segmented heater with a plurality of heating elements including the heating element, the plurality of heating elements powerable to heat a plurality of sections of the aerosol precursor composition (para. 0050). It would have been obvious to one of ordinary skill in the art to modify the device of Bowen with the plurality of heating elements of Sur because Bowen teaches that the heating element is a resistive heating element (para. 0152) and Sur teaches that the heating elements are a resistive heating element (para. 0050).
Regarding claim 15, Sur teaches heating elements of the plurality of heating elements are electrically-conductive prongs that are physically separate and spaced apart lengthwise along the aerosol precursor composition (para. 0083, 0119).  
Regarding claim 16, Sur teaches the processing circuitry is configured to control the voltage from the power source to the heating elements to concurrently power the heating elements to heat respective sections of the plurality of sections of the aerosol precursor composition (para. 0119).  
Regarding claim 17, Sur teaches heating elements of the plurality of heating elements are separately powerable, and the processing circuitry is configured to separately control the voltage from the power source to one or more of the heating elements to power the one or more of the heating elements to heat respective one or more sections of the plurality of sections of the aerosol precursor composition, any other heating elements of the plurality of heating elements being simultaneously unpowered (para. 0083, 0087, 0164).  

  Claim(s) 9, 10, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0157524) in view of DAVIS et al. (US 2021/0401061).
 Bowen teaches an aerosol delivery device. Bowen teaches a switch coupled to and between the power source and the heating element (para. 0155). Bowen teaches the processing circuitry is configured to determine an ambient temperature of the heating element or the aerosol precursor composition from the ambient infrared energy measured by the infrared temperature sensor, and wherein the function defines a relation between electrical signal and temperature, and compensates for the ambient temperature determined by the processing circuitry (para. 0019, 0102).
Bowen is silent to measuring the temperature when the device is unpowered.
Davis teaches an aerosol delivery device. Davis teaches measuring the temperature when the device is unpowered (para. 0584). It would have been obvious to one of ordinary skill in the art to measure the temperature of Bowen when the device is unpowered to provide more complete picture of the temperature of the device.
Regarding claim 10, Bowen teaches the processing circuitry is configured to periodically determine the ambient temperature of the heating element or the aerosol precursor composition from the ambient infrared energy measured by the infrared temperature sensor (para. 0019, 0102).
Regarding claim 23, Davis teaches performing an authentication of the aerosol precursor composition based on a comparison of the ambient temperature and a known ambient temperature of an authentic aerosol precursor composition (para. 0044-0046, 0614).  
Regarding claim 24, Davis teaches the processing circuitry is further configured to alter a locked state of the aerosol delivery device based on the authentication (para. 0617).
 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0157524) in view of BESSANT et al. (US 2020/0269267).
Bowen teaches an aerosol delivery device. Bowen teaches the infrared temperature sensor is configured to measure the infrared energy emitted by the aerosol precursor composition (para. 0013, 0019, 0160).
Bessant teaches an aerosol delivery device. Bessant teaches the infrared temperature sensor includes a plurality of photodetectors configured to measure the infrared energy emitted by a plurality of sections of the aerosol precursor composition (para. 0010). It would have been obvious to one of ordinary skill in the art to use the photodetectors of Bessant in the device of Bowen because Bessant teaches that this provides a faster response time (para. 0011).

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0157524) in view of SUR et al. (US 2019/0274354) as applied to claim 14 above, and further in view of BESSANT et al. (US 2020/0269267).
Bowen as modified by Sur teaches an aerosol delivery device. Bowen teaches the infrared temperature sensor is configured to measure the infrared energy emitted by the aerosol precursor composition (para. 0013, 0019, 0160).
Bessant teaches an aerosol delivery device. Bessant teaches the infrared temperature sensor includes a plurality of photodetectors configured to measure the infrared energy emitted by a plurality of sections of the aerosol precursor composition (para. 0010). It would have been obvious to one of ordinary skill in the art to use the photodetectors of Bessant in the device of Bowen because Bessant teaches that this provides a faster response time (para. 0011).
Regarding claim 19, Bowen teaches the processing circuitry or the infrared temperature sensor is configured to determine the temperature of the respective heating element or section from the infrared energy measured by the photodetector, and the processing circuitry is configured to adjust the voltage from the power source to the respective heating element when the temperature of the section deviates from a predetermined target for the section (para. 0155-0156, 0181).
Regarding claims 20 and 21, it would have been obvious to one of ordinary skill in the art that only two options exist for the predetermined target: either all of the predetermined target are the same or they are different. It would have been obvious to one of ordinary skill in the art to try both options.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741